. |
i. f
oo ae
a.
\
i

 

 

 

Case 1:20-cr-00118 Document1 Filed on 02/18/20 in TXSD Page 1 of 2

United States District Court
Southern District of Texas

- FILED

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS - FEB 1 8 2020
BROWNSVILLE DIVISION

David J. Bradley, Clerk of Court

UNITED STATES OF AMERICA §
vs. oe § CRIMINALNO. B- 20-118
CYNTHIA NALLELI! ALANIS § |
SEALED

INDICTMENT

THE GRAND JURY CHARGES:
" INTRODUCTION

At all times material to this indictment:

The “El Valle Detention Center” (EVDC) is an immigration detention facility located
in Raymondville, Texas, and operated by the Management and Training Corporation
(MTC) under contract with Immigration and Customs Enforcement (ICE) to detain alien
immigrants awaiting disposition of immigration cases and/or removal from the United
States (U.S.). - | |

The “Willacy County Regional Detention Center” (WCRDC) is a detention facility
located in Raymondville, Texas. WCRDC houses federal inmates detained by ICE and
by the United States Marshals Service. |

The “Port Isabel Detention Center” (PIDC) is an immigration detention facility
located in Los Fresnos, Texas, operated by ICE, where alien immigrants are detained
while awaiting disposition of immigration cases and/or removal from the U.S.

“Alien Detainee RosteF Lists” (Detainee Roster or Detainee Rosters) contain
names, dates of birth, country of origin, and “A numbers” of alien detainees, as well as
housing assignments. Detainee Rosters are Jaw enforcement sensitive and are for official
use only, intended to be utilized by facility employees in the course of their official

duties. Removal of Detainee Rosters from ICE detention facilities is strictly prohibited.
Case 1:20-cr-00118 Document1 Filed on 02/18/20 in TXSD Page 2 of 2

CYNTHIA NALLELI ALANIS was an attorney licensed to practice in the state of
Texas with a practice in the Rio Grande Valley, who received Detainee Rosters: and who
would also visit aliens for the purpose of hiring ALANIS’ law firm as their attorney in
immigration proceedings. . . |

CYNTHIA NALLELI ALANIS would obtain Detainee Rosters from others and
would then visit alien immigrant detainees at detention facilities seeking employment for
the law firm in immigration matters.

Making False/Fraudulent Statement (18 USC 1001)
On or about February 21, 2019, in the Southern District of Texas, the defendant,

CYNTHIA NALLELI ALANIS,

did willfully and knowingly make a materially false, fictitious, and fraudulent statement and

~ representation to Immigration and Customs Enforcement Office of Professional

Responsibility to Special Agent Benjamin Elizondo in a matter within the jurisdiction of the ‘
executive branch of the Government of the United States, that is, the Immigration and
Customs Enforcement (ICE), by stating she did not receive nor know about any alien
detainee roster lists given to the Alanis law firm. The statement and representation was _
false because, as defendant then knew, she had previously received detainee roster lists
and also knew of such lists given to the law firm.

In violation of Title 18, United States Code, Section 1001.

A TRUE BILL:

 

FOREPERSON OF THE GRAND JURY

~ RYAN K. PATRICK
UNITED STATES ATTORNEY

Zin Boe

Oscar Ponce
Assistant United States Attorney

 

 
